Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in this application.

Drawings
The drawings received on 4/13/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/13/2021, 9/7/2021 and 10/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first module”, “second module”, “first control unit” and “second control unit” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
First module corresponds to operation unit control unit that is controlled by CPU 111 and RAM 113 [par 0032-0033]
Second module corresponds to containers that are controlled by CPU 111 and RAM 113 [par 0032, 0036]
First control  unit corresponds to device/job control unit that is controlled by CPU 111 and RAM 113 [par 0032, 0035]
Second control unit corresponds to container control unit that is controlled by CPU 111 and RAM 113 [par 0032, 0036]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Michimura et al. (US-2018/0232253) in view of Watada, Junzo et al. “Emerging Trends, Techniques and Open Issues of Containerization: A Review”.
As to Claim 1, Michimura teaches ‘An image forming apparatus that provides at least one function, the image forming apparatus comprising: at least one first module configured to accept, via a user interface, a request of respectively corresponding function [par 0009, 0014, 0021 – information processing system performs image processing, printing, scanning and includes a VM that performs user interface processing including a login request, job execution request and job status confirmation request]; at least one second module configured to execute functions corresponding respectively to the at least one first module [par 0039 – VM control unit loads a program for executing a drawing difference process to thereby cause a transition to a ready state and loads a program for executing a character recognition process to transition to the ready state]; a first control unit configured to notify, to a corresponding second module, a request accepted by the at least one first module [par 0022, 0040 – upon receipt of a login request, the VM processes and accepts the user’s login, where the VM control unit acquires settings information specific to the Tenant A related to the processing from storage and assigns a function for executing the requested process]; and a second control unit configured to control in accordance with the notification from the first control unit, the corresponding second module [par 0040-0042 – a snapshot of the VM is acquired from the storage, where the VM control unit causes the VM to transition from the ready state to the active state by mounting setting information specific to Tenant A to the ready state, thus activating the VM], wherein the at least one first module is activated at all times from when the image forming apparatus is activated [par 0022 – upon receiving a login request from terminal device, the VM assigned the login request from the user distribution unit (that determines whether or not to permit the user to log in, where when login is accepted the user is logged in to the information processing system; a request from the user in the login state is received and processed by the VM that accepts the login so the user can perceive that the VM has logged in], and the at least one second module is generated as a VM of an execution environment that is independent of an operating system and whose activation state is controlled by an instruction from the second control unit [par 0040-0042 – a snapshot of the VM is acquired from the storage and the state of the VM is changed from the stopped state to the ready state by using the setting information unique to Tenant A and the snapshot, the VM control unit mounts the setting information to a specific Tenant A to the ready state VM, thus causing the VM to transition from the ready state to the active state resulting the VM is activated and executes processing assigned to the VM]’.
Michimura does not disclose expressly a container, although teaches virtual machines.
Watada teaches utilizing containers over virtual machines [page 10, section IV].
Michimura and Watada are analogous art because they are from the same field of endeavor, namely resource utilization in computer systems. Before the effective filing date of the claimed invention, it would have been obvious to include containers, as taught by Watada. The advantages of using containers over VM are spin-up/down needs only few milliseconds whereas VM needs few seconds for booting. Therefore, it would have been obvious to combine Watada with Michimura to obtain the invention as specified in claim 1.

Further, in regards to claim 15 the image forming apparatus of claim 1 performs the method of claim 15.
Further, in regards to claim 16 the method of claim 15 is fully embodied on the non-transitory computer-readable storage medium of claim 16.

As to Claim 2, Michimura in view of Watada teaches ‘wherein the second control unit, in accordance with container management information of a corresponding function, controls an activation state of the at least one second module [par 0033-0034 – VM management table includes pieces of information associated with each other for each VM, which controls an activation state].  

As to Claim 3, Watada in the proposed combination teaches ‘wherein the container management information further includes for each container, information related to allocation of hardware resources [page 10, section IV – resource utilization using containerization while using soft limits for resource allocation depending on resource availability]’.  
Michimura and Watada are analogous art because they are from the same field of endeavor, namely resource utilization in computer systems. Before the effective filing date of the claimed invention, it would have been obvious to include containers, as taught by Watada. The advantages of using containers over VM are spin-up/down needs only few milliseconds whereas VM needs few seconds for booting. Therefore, it would have been obvious to combine Watada with Michimura to obtain the invention as specified in claim 3.

As to Claim 4, Michimura in view of Watada teaches ‘wherein the second control unit, in a case where the container management information of a corresponding function indicates setting as cooperative activation with a main body, when activating the first module, generates and then activates a corresponding second module, and in a case where the container management information of a corresponding function does not indicate setting as cooperative activation with a main body, when the first module accepts a request of a corresponding function, activates a corresponding second module [par 0033-0034 – VM management table includes pieces of information associated with each other for each VM, which controls an activation state including using the user interface for inputting settings and job request]’.  

As to Claim 5, Michimura in view of Watada teaches ‘wherein the second control unit in a case where setting of a corresponding function is started via the user interface, generates and then activates the corresponding second module [par 0040-0041 – VM which has been generated in advance and put into a stand-by state]’.  

As to Claim 7, Michimura teaches ‘further comprising: a human detection sensor that detects a person, wherein the second control unit, in a case where a person is detected by the human detection sensor in a predetermined range from the image forming apparatus, generates and then activates the second module that corresponds to at least one function that is predicted will be executed [par 0014, 0033-0034 – VM management table includes pieces of information associated with each other for each VM, which controls an activation state (i.e. user logs in user interface, therefore user is detected in range of image forming apparatus)]’.  

As to Claim 11, Michimura teaches ‘wherein the first module, as the user interface, controls a setting screen of a corresponding function [par 0014 – user interface process includes a process that involves receiving settings on parameters (e.g. print attributes such as the number of copies to be printed)]’.  

As to Claim 12, Michimura teaches ‘wherein the first module includes at least a portion of functions of the corresponding second module [par 0027, 0033 – VM management information include information indicating jobs currently executed by individual VMs with pieces of information associated with each other for each VM including users currently logged in to the VM]’.  

As to Claim 13, Michimura teaches ‘wherein the second module includes at least one of a function to temporarily spool the request and a function to determine whether or not the request is executable [par 0023 – if a print job is to be executed, the VM adds the job identifier to the end of a queue (print queue) and a user is able to request for a job state check (i.e. whether or not job is executable)]’.  

As to Claim 14, Michimura teaches ‘wherein the function to determine whether or not the request is executable is to determine whether or not execution is possible based on an operating state of another function that uses hardware that the image forming apparatus comprises [par 0023-0024, 0031 – when a user logs in and submits a job, makes a job execution request, and then the login is cancelled, the user must log in again to know the state of the job if executed or not in addition to the load of the job (the time required for a VM to complete the execution)]’.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michimura et al. (US-2018/0232253) in view of Watada, Junzo et al. “Emerging Trends, Techniques and Open Issues of Containerization: A Review” and further in view of Fukasawa et al. (US-2015/0120935).
As to Claim 6, Michimura in view of Watada teaches all of the claimed elements/features as recited in independent claim 1 and dependent claim 4. Michimura in view of Watada does not disclose expressly ‘wherein the second control unit, in a case where it is detected that a sheet is placed on a tray of the image forming apparatus, generates and then activates the second module that corresponds to at least one function that is predicted will be executed’.
Fukasawa in the proposed combination teaches ‘wherein the second control unit, in a case where it is detected that a sheet is placed on a tray of the image forming apparatus, generates and then activates the second module that corresponds to at least one function that is predicted will be executed [par 0024, 0060 – starting VM for cloud service of printer when sensor detects the number of document placed on the document tray] ()’.  
Michimura in view Watada are analogous art with Fukasawa because they are from the same field of endeavor, namely resource utilization in computer systems. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include starting VM with certain trigger events like documents on trays, as taught by Fukasawa. The motivation for doing so would have been for determining the amount of resources needed to be utilized, thus requiring less time/load of processing data. Therefore, it would have been obvious to combine Fukasawa with Michimura in view of Watada to obtain the invention as specified in claim 6.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Michimura et al. (US-2018/0232253) in view of Watada, Junzo et al. “Emerging Trends, Techniques and Open Issues of Containerization: A Review” and further in view of AGARWAL Nitin “Lifecycle of DockerContainer”.
As to Claim 8, Michimura in view of Watada teaches all of the claimed elements/features as recited in independent claim 1. Michimura in view of Watada does not disclose expressly ‘wherein the first module, in a case where, as a request of a corresponding function, a control command that is related to the function is received, acquires a state of a corresponding container from the second control unit and makes an instruction to the second control unit in accordance with the acquired state of the container’.
Argawal teaches ‘wherein the first module, in a case where, as a request of a corresponding function, a control command that is related to the function is received, acquires a state of a corresponding container from the second control unit and makes an instruction to the second control unit in accordance with the acquired state of the container [Figure on page 1, show commands for controlling the states of the docker containers including create, start, kill, stop, pause, restart and unpause]’.
Michimura in view Watada are analogous art with Argawal because they are from the same field of endeavor, namely resource utilization in computer systems. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include different commands for containers in different states, as taught by Argawal. The motivation for doing so would have provided an improved way in managing contains in an image forming apparatus as needed. Therefore, it would have been obvious to combine Argawal with Michimura in view of Watada to obtain the invention as specified in claim 8.  

As to Claim 9, Argawal teaches ‘wherein the state of the container includes at least a non-existing state in which a container is not generated, a non-activation state in which a container is not activated, an activation state in which a container is activated, and a stopped state in which a container is stopped [Figure on page 1, show commands for controlling the states of the docker containers including create, start, kill, stop, pause, restart and unpause]’.  
Michimura in view Watada are analogous art with Argawal because they are from the same field of endeavor, namely resource utilization in computer systems. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include different commands for containers in different states, as taught by Argawal. The motivation for doing so would have provided an improved way in managing contains in an image forming apparatus as needed. Therefore, it would have been obvious to combine Argawal with Michimura in view of Watada to obtain the invention as specified in claim 9.

As to Claim 10, Argawal in the proposed combination teaches ‘wherein the second control unit, in accordance with the notification from the first control unit, in a case where a user who is currently logged in logs out, in a case where a fixed amount of time elapses without a job of the function being inputted after a job of a corresponding function ends, and in a case where a hardware resource falls below a predetermined value when activating another container and a usage frequency of a container is low or a fatal error has occurred, causes a corresponding container to pause and transition from the activation state to the stopped state [Figure on page 1, show commands for controlling the states of the docker containers including create, start, kill, stop, pause, restart and unpause]’.  
Michimura in view Watada are analogous art with Argawal because they are from the same field of endeavor, namely resource utilization in computer systems. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include different commands for containers in different states, as taught by Argawal. The motivation for doing so would have provided an improved way in managing contains in an image forming apparatus as needed. Therefore, it would have been obvious to combine Argawal with Michimura in view of Watada to obtain the invention as specified in claim 10.

Conclusion
The prior art of record
a. US Publication No.	2018/0232253
b. Watada, Junzo et al.	“Emerging Trends, Techniques and Open Issues of Containerization: A Review”
c. US Publication No.	2015/0120935
d. AGARWAL Nitin 		“Lifecycle of DockerContainer”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677